Citation Nr: 0126168	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  95-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to December 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota that granted service connection for lumbosacral 
strain and assigned a zero percent rating.

This matter was previously before the Board in March 2000 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  Lumbosacral strain is productive of slight limitation of 
motion, but is not productive of muscle spasm, neurological 
deficit or loss of lateral spine motion in a standing 
position.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice through 
an October 1997 rating action, a December 1997 statement of 
the case, and supplemental statements of the case dated in 
March 1998 June 1999 of the relevant laws and regulations, 
and provided the precise language of all of the criteria for 
the diagnostic code under which his service-connected 
lumbosacral strain is evaluated.  As a result, the veteran 
has been fully informed of what additional evidence and 
information is required with regard to his claim.  The 
veteran is aware of his right to a personal hearing, but has 
declined to avail himself of that right during the current 
appeal.  The veteran's treatment records from the Minneapolis 
VA Medical Center (VAMC) have been obtained and associated 
with the claims file.  The RO has complied with the 
directives of the March 2000 Board remand and requested 
information pertaining to other healthcare providers who 
possess additional medical records pertinent to the claim.  
The veteran has provided no additional information of this 
nature.  In addition, the veteran's VA examination reports 
dated in April 1994, December 1996, June 1998, July 1999, and 
December 2000 have been associated with the claims file.  
Under these circumstances, the RO has met its duty under the 
VCAA with respect to this claim.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001).

Factual Background

Service medical records reflect treatment of several 
occasions in service for low back pain.  Bed rest and 
medications were prescribed.  On a report of medical history 
completed at the time of the veteran's retirement from 
service, back pain complaints were noted, and the veteran's 
back problems were said to be symptomatic at the time.

The veteran underwent a VA examination in April 1994 VA 
examination.  He complained of chronic low back pain that 
worsened with prolonged standing or walking.  He reported 
having had physical therapy and having used prescribed 
medication for the back.  On examination, his lumbar lordosis 
was normal, there was no muscle spasm or pain with percussion 
over the spine, and forward and lateral bending was normal 
bilaterally.  Strength of the lower extremities and deep 
tendon reflexes were also normal.  X-rays revealed that the 
lumbosacral spine was within normal limits.  The impression 
was that the veteran's pain was primarily due to back strain 
and spasm.  There was no evidence of spinal cord or radicular 
impingement present.

Service connection for lumbosacral strain was established in 
a June 1994 rating decision and a zero percent (non-
compensable) rating was assigned, effective January 1994.  
The vetera filed a timely appeal to the rating action.  

Treatment records from the Minneapolis VA Medical Center 
(VAMC) show the veteran was seen for low back pain in July 
and October 1994.  XC-ray studies of the lumbosacral spine in 
October 1994 were normal. Persistent low back pain was noted 
in October 1995.  In April and October 1996 the veteran still 
had intermittent low back pain with no new complaints.

The veteran underwent a VA examination in December 1996.  He 
complained of low back pain that had gradually increased over 
the years.  He indicated that three or four times a year he 
experienced an acute episode that lasted one to two weeks.  
At the time of the examination he was currently experiencing 
an episode, which he had endured for over one month.  He 
complained of sharp pain in the buttock area with some 
numbness of the right leg going down to the knee.  The 
veteran also indicated that during acute episodes walking 
short distances caused discomfort and that he had definite 
pain particularly when he sat or drove.  On examination, 
flexion of the back was to 80 degrees, extension to 10 
degrees, and lateral flexion as well as left and right 
rotation were within normal limits.  Straight leg raising was 
normal on the left, but limited to 60 degrees on the right.  
The physician stated that pain could significantly limit 
functional mobility in that he could not walk, but that there 
was no limitation of motion due to pain.  There was also no 
fatigability or incoordination, but there was pain on 
movement.  The veteran had limited flexion of the leg due to 
pain.  X-rays of the lumbosacral spine did not reveal any 
significant abnormalities.  

The veteran's service-connected lumbosacral strain was 
increased to 10 percent in an October 1997 rating decision.

The veteran underwent a VA examination in June 1998.  At that 
time he complained of pain with prolonged standing or 
walking.  He denied pain that radiated.  On examination of 
the veteran's back there was no evidence of spasm.  Flexion 
of the back was to 80 degrees, extension to 15 degrees, 
lateral bending to 20 degrees bilaterally, and rotation was 
normal bilaterally.  The physician noted, by history, that 
pain significantly limited functional ability.  There was 
limitation of motion due to pain on use, but no additional 
range of motion lost due to pain on use.

In July 1999 the veteran underwent a VA examination.  On 
examination of the veteran's back there was no flattening of 
lordotic curve and no distinct pain in the low back.  Forward 
flexion was to 80 degrees, extension was to 30 degrees, and 
lateral bending and rotation was to 30 degrees.  There was 
normal muscle bulk and tone in the lower legs and deep tendon 
reflexes were brisk.  X-rays of the lumbosacral spine were 
normal.

In December 2000 the veteran underwent a VA examination at 
which time he complained of intermittent pain and difficulty 
when he sat in one position for a long period of time.  On 
examination the veteran had a normal gait and was able to do 
both heel and toe walks.  Flexion of the lumbar spine was to 
85 degrees with pain at the extreme.  Extension was to 15 
degrees and lateral flexion and rotation were to 30 degrees 
bilaterally.  All range of motion tests were accompanied by 
groans or grunts by the veteran at the extremes.  DeLuca 
factors such as incoordination, weakened movement, excess 
fatigability on use, and flare-ups were negative.  Goldthwait 
sign was also negative.  There were no deep tendon reflexes 
even with augmentation, and there were also no ankle jerks.  
The veteran's spine did not list to the opposite side, there 
was no abnormal mobility on forced motion of the spine, and 
no muscle spasm on extreme forward bending.  The veteran's 
pain was constant and there were no flare-ups.  The physician 
noted that the veteran's lumbar strain was augmented by 
degenerative joint disease of the lumbar spine manifested by 
L4-L5 disk and L5-S1 disk.  There was also wedging of T11-
T12.  These disorders were clearly distinct from muscular 
strain and the other low back disorder was distinguished from 
the veteran's service-connected lumbar strain.  The veteran 
was working at the time in a position that did not involve 
lifting.  He had a desk job and had some distress from time-
to-time due to difficulty sitting in one position for long 
periods without getting up and moving about. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2001).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran's lumbosacral strain is rated according to the 
criteria set for in Diagnostic Code 5295, lumbosacral strain.  
Under this Code a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent rating is 
warranted with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Based on the evidence of record, the veteran's lumbosacral 
strain has at all times demonstrated characteristic pain on 
motion.  The VA examination reports, in particular, have 
noted pain at extremes during the various range of motion 
tests.  These findings of pain and slight limitation of 
motion are consistent with a 10 percent rating.

As evidenced in the June 1998 and December 2000 VA 
examination reports, the veteran's lumbosacral strain is not 
accompanied by muscle spasm on extreme forward bending, and 
there was no loss of lateral spine motion noted on any 
examination report, which are the criteria for a higher 
rating of 20 percent.  Without these findings, the veteran's 
disability does not warrant an increase to 20 percent.  
Moreover, the most recent VA examination specifically 
addresses criteria for a 40 percent rating (i.e., listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending, etc.) and shows that 
they were not manifested on examination.  Even with 
consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as 
required under DeLuca, there is not sufficient evidence of 
additional functional limitation on repeated use, painful 
motion, incoordination, weakened movement, excess 
fatigability on use, and flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Specifically, VA examination reports 
have consistently shown normal strength and no additional 
limitation of motion due to pain.  Some reports also indicate 
a lack of flare-ups and incoordination.  Some records did 
report complaints of fatigability on use, particularly when 
standing or sitting for prolonged periods of time; however, 
by itself this does not provide sufficient support to warrant 
a higher rating because they were noted by history and were 
not objective findings.  Moreover, the physicians did not 
indicate that these complaints were indicative of "excess" 
fatigability, which is required by the criteria.  

The Board notes that the veteran's disability could also be 
considered under Diagnostic Code 5292, limitation of motion 
of the lumbar spine; however, such consideration would not 
render a higher rating.  Under this Code the veteran's 
lumbosacral must be productive of moderate limitation of 
motion of the lumbar spine to warrant a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  At no 
time have VA examination reports indicated that various range 
of motion tests of the veteran's lumbar spine demonstrate 
more than slight limitation.  In fact, many of the findings 
show motion within normal limits.

In conclusion, the Board finds that the veteran's lumbosacral 
strain demonstrated slight limitation of motion and pain with 
motion.  The Board has also carefully reviewed the evidence 
in view of Fenderson, but finds that at no time has the 
veteran's lumbosacral strain demonstrated more than a 10 
percent rating; therefore the assignment of separate ratings 
for separate periods of time is not appropriate.  Fenderson 
v. West, 12 Vet. App 119 (1999).

In evaluating this claim, it is determined that the case does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1993).  The veteran has not 
required hospitalization for lumbosacral strain and he works 
full time.

ORDER

Entitlement to an initial rating in excess of 10 percent is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 

